PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Martin, William, John
Application No. 16/278,712
Filed: February 19, 2019
For: Method of Enhancing the Alternative Cellular Energy Pathway in Humans and Animals Using Wearable Items That Contain KELEA Activated Water
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, August 26, 2020, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on November 28, 2020. A Notice of
Abandonment was mailed March 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:
(1) the reply in the form of an amendment;
(2) the petition fee of $525; and 
(3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3649 for appropriate action in the normal course of business on the reply received on August 19, 2021 and November 23, 2021.


Telephone inquiries concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  Telephone inquiries concerning the status of the examination of this application should be directed to Technology Center 3600 at (571) 272-3600.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions